Citation Nr: 1116062	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  09-31 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

The Veteran served on active duty from May 1989 to September 1991.

These matters come before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In that decision, the RO denied entitlement to service connection for sleep apnea and a back disability.

Jurisdiction over this case was subsequently transferred to the VARO in Cheyenne, Wyoming, and that office forwarded the appeal to the Board.


FINDINGS OF FACT

1.  Sleep apnea has never been diagnosed, sleep apnea did not manifest in service or for many years thereafter, and current sleep apnea symptoms are not related to service.

2.  A back disability was not diagnosed in service, in service back symptoms were noted to have resolved, arthritis did not manifest within the one year presumptive period, and current back disabilities are not related to service.


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  A back disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a September 2008 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claims for service connection/for sleep apnea and a back disability.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the September 2008 letter complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claims, in the September 2008 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and prison health service treatment records.

The Veteran has not been provided with a VA examination as to the etiology of his diagnosed back disability or as to the symptoms he has described as indicating sleep apnea, a disability with which he has not been diagnosed.  Under the VCAA, VA must provide an examination with regard to claims for disability compensation when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran's reports of continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low. McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).  Here, as explained below, no examination was required with regard to either claimed disability.  As to the sleep apnea, such disability has not been diagnosed, the Veteran did not indicate that he experienced continuity of the sleep related symptomatology he described, and there is no indication that the symptoms described by the Veteran may be associated with service, other than his own conclusory generalized lay statements.  See Waters v. Shinseki, 601 F.3d 1274, 1278-1279 (Fed. Cir. 2010) (a conclusory generalized lay statement suggesting a nexus between a current disability and service does not meet the "may be associated with service" standard, because this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection).  As to the back disability, the Veteran specifically indicated that he did not experience continuity of back symptomatology, and there is no indication that any current back disability may be associated with service, other than the Veteran's own conclusory generalized lay statements.  Id.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for service connection for sleep apnea and a back disability are thus ready to be considered on the merits.

Analysis

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

As to sleep apnea, there are no references to any sleep related problems in the STRs, the August 1991 separation examination was normal with regard to the neurologic and all other systems, and the Veteran indicated in the August 1991 report of medical history that he did not have and had never had frequent trouble sleeping.  The appellant did report, in June 1991, that he was physically tired at all times, almost every day.  The Veteran wrote in his August 2009 substantive appeal (VA Form 9) that his "sleep apnea was never documented, because I didn't know what it was until 2007."  In an undated statement in support of claim (VA Form 21-4138) received in approximately September 2008, the Veteran indicated that his sleep apnea caused him to sleep with his mouth open, causing him to wake up at least two to three times per night to drink water and go to the bathroom.  The Veteran also wrote that he woke up "fully awake" in the morning, but within 30 minutes to an hour he was was ready to lay down and go to sleep, and that he had to keep himself active to stay awake, because if he sat down for 10 minutes he would start to fall asleep.  There are no notations regarding any sleep related difficulties in the post service treatment records.  This includes a medical history, in March 2008, where he had an opportunity to report a pertinent history but did not report apnea or sleep impairment.  Here, his silence, when otherwise affirmatively reporting other medical problems, constitutes negative evidence. 

The above evidence reflects that the Veteran has not been diagnosed with sleep apnea.  The Veteran's representative conceded the lack of a diagnosis of sleep apnea during or after service in the March 2011 informal hearing presentation.  While evidence of a current disability is a necessary element for establishing a service connection claim, see Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes), the lack of a medical diagnosis is not necessarily fatal to the Veteran's claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (lay testimony is competent as to some medical matters, including diagnosis).  Moreover, as  noted above, in order to establish entitlement to a VA examination, a veteran need not show a diagnosed disability, but may also do so by showing  persistent or recurrent symptoms of a disability.

However, even assuming that the Veteran is competent to diagnose sleep apnea and has indicated current or persistent symptoms of a disability, he has not met his burden of showing that such disability or symptoms are related to or may be associated with service.  See 38 U.S.C.A. § 5107(a claimant has the responsibility to present and support a claim for VA benefits).  See also Skoczen v. Shinseki, 564 F.3d 1319, 1323 (Fed. Cir. 2009) (the "support" requirement of section 5107(a) obligates the claimant to provide some evidentiary basis for his or her benefits claim).  In this case, all the Veteran has done is described symptoms of having difficulty sleeping and indicated that he did not know what caused these symptoms until 2007.  He did not specifically state that he had experienced these symptoms in and since service.  Moreover, to the extent that the Veteran's statements can be read as implying such continuity of symptomatology, these statements are not credible because they conflict with his specific indication on the separation report of medical history that he did  not have and had never had frequent trouble sleeping as well as the notation of other symptoms in the post service treatment records but not of sleeping difficulties.  The Board finds the statements made to medical personnel indicating a lack of sleep difficulties to be of greater probative weight than those made during the course of an appeal for compensation benefits.  See Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  Therefore, the statements indicating continuity of sleep disturbance symptomatology are not credible.  Moreover, the only evidence of a possible nexus between any current disability or symptoms relating to sleep apnea and service are the Veteran's own conclusory generalized lay statements, which are insufficient to warrant a VA examination or establish entitlement to service connection.  See Waters, 601 F.3d at 1278-1279 (Fed. Cir. 2010).

As the Veteran has not met his burden of establishing that a current disability or symptoms thereof are or may be related to service, service connection for sleep apnea is not warranted.

As to the back disability, the STRs contain multiple notations regarding back symptoms.  A July 1990 screening note of acute medical care indicates that the Veteran presented with back pain for the past three months, with no injury or history of back problems.  The assessment appears to include cervical pain and an X-ray showing cervical straightening.  An August and September 1990 treatment notes contains assessment of low cervical/high thoracic dysfunction, and a subsequent September 1990 treatment note indicates a benign physical examination, an assessment of resolved neck pain, and a notation of goals attained.  There are also notations of lower back in connection with fever, chills, fatigue, stomach cramps, and muscle aches.  The August 1991 separation examination report indicated that the spine was normal, and the Veteran indicated on the August 1991 report of medical history that he did not have and had not had arthritis, bone, joint or other deformity, or recurrent back pain.

Post service treatment notes beginning in September 2006 indicate chronic back pain, a January 2007 private lumbar MRI report contains a diagnosis of mild degenerative disc disease at L4/5 and L5/S1, small left posterior lateral herniation of the L5/S1 disc with encroachment on the exiting left nerve root, and small hyper intense lesions in the L1 and L3 vertebral bodies probably representing "type 1 fatty degenerative."  A March 2007 lumbosacral myelogram report contains an impression of mild bilateral nerve root impingement at L5/S1.  A March 2008 private lumbar CT scan report contains an impression of left paracentral bulging of the L5/S1 disk with mild effacement of the nerve root sheaths bilaterally, greater on the left than the right and mild spinal stenosis at L4/5 due to the combined effects of disk bulging and facet degeneration.

In his September 2008 statement, the Veteran indicated that he had in service back treatment in 1990, and that he began to have major back problems in 2003.  In this statement and his substantive appeal, the Veteran noted that X-rays were initially negative but subsequent MRI showed significant back disabilities, which he attributed to the lifting of microwave equipment in service.

The Veteran is competent to testify as to in service events and treatment, and his testimony is consistent with the MOS on his DD Form 214 of satellite/microwave systems operator.  Moreover, the evidence supports that he was treated for back problems in service.  His claim must be denied and he is not entitled to a VA examination because the evidence does not indicate that a current back disability is, or may be associated with, service, including the in service back symptoms and treatment.  None of the post service treatment notes indicates or addresses a possible relationship between a current back disability and service.  Moreover, the Veteran's statements appear to indicate that his back symptoms returned in 2003, many years after service.  This is consistent with the indication in the STRs that his back symptoms resolved, the negative separation examination report, and his statement at separation that he did not have and had never had recurrent back pain, arthritis, or related problems.  Moreover, the in-service treatment focused on the thoracic/cervical spine while the current back disabilities are primarily related to the lumbosacral spine.  The evidence including the Veteran's statements thus reflects that a current back disability did not have its onset in service, a back disability including arthritis did not manifest within the one year presumptive period or for many years thereafter, and that a current back disability is neither related to nor may be associated with service including in service back symptoms and treatment.  Service connection for a back disability is therefore not warranted.

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection for sleep apnea and a back disability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for a back disability is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


